Citation Nr: 1404026	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  05-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder.

2.  Entitlement to service connection for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
REMAND

The Veteran served on active duty from May 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In March 2007 and January 2011, the Board remanded the case for additional development. 

In September 2012, the Board denied the Veteran's claims of service connection for a major depressive disorder and a generalized anxiety disorder.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2013 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans (DAV).  In a June 2013 Form 21-22a, the Veteran appointed Robert V. Chisholm as his attorney, thereby revoking the DAV's power of attorney.

After the case was returned to the Board, the Veteran's newly appointed representative submitted a statement in November 2013, wherein he indicated that the Veteran desired to have a Board video conference hearing from the Wichita, Kansas RO.  The Veteran's representative further indicated that he will be present with the Veteran for the video conference hearing at the RO.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  In this regard, the Board notes that the Veteran has already testified before the undersigned Veterans Law Judge at a Board hearing held in Wichita, Kansas in September 2006.  Although the Veteran has already been afforded a hearing in connection with the matters currently on appeal, given that the fact that he has obtained new representation since the September 2006 hearing, and because the Board's rules regarding multiple hearing requests are very lax, the Board will remand for another hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing at the RO before the undersigned Veterans Law Judge.  (The RO should coordinate with the Board hearing coordinators to ensure that the hearing is scheduled before the undersigned and not before another Veterans Law Judge.  This will require extraordinary action.)  The Veteran and his attorney must be given notice of the date, time, and location of the hearing. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

